DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of figures 4A-4E. The written description describes the y-axis as “Time”, while the x-axis denotes the magnitude. However, the Time calibrations appear to be along the x-axis, while the magnitude and totals appear to be calibrated in the “y” direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 4 and 9 are objected to because of the following informalities:  
In claim 2, lines 4 and 5, “simulation” should be changed to “stimulation”.
In claim 4, lines 4 and 5, “stimulated” should be changed to “stimulation”.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2013/0105166 A1 (Medvedev et al.).
As concerns claim 1, Medvedev et al. discloses a method for pumping a fluid to a location, comprising: pumping a clean fluid from one or more clean fluid pumps at a first rate and a first phasing to the location; pumping a concentrated proppant stimulation fluid from one or more concentrated 10proppant stimulation fluid pumps at a second rate and a second phasing to the location (see figure 5, showing clean fluid 1 and proppant-laden fluid 2, using separate pumps 3, the proppant fluid is pulsed in alternating or varying concentrations, see 0051, also see 0048, the pump discharge and the discharge rates are alternated, thus the rates and phases would be implicitly different), wherein the concentrated proppant stimulation fluid comprises a concentration of a proppant; and maintaining a target flow rate of the fluid pumped to the location by controlling the first rate of the one or more clean fluid pumps and the second rate of the one or more concentrated proppant stimulation fluid pumps (Id.), wherein the the square-waves (ideal concentration) is shown in figure 1 at “A”, also see 0045).
As concerns claim 5, Medvedev et al. discloses the method for pumping the fluid to the location of claim 1, further comprising altering at least one of the first rate and the second rate to maintain the target flow rate (0048).
As concerns claim 7, Medvedev et al. discloses the method for pumping the fluid to the location of claim 1, wherein the first rate of pumping the clean fluid and the second rate of pumping the concentrated proppant stimulation 10fluid match in sinusoidal frequency, and wherein a first phasing differs from a second phasing (illustrated at figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al.
As concerns claim 3, Medvedev et al. discloses the method for pumping the fluid to the location of claim 1, but lacks to explicitly disclose the method further comprising pumping an additional clean fluid at a constant rate from one or more additional clean fluid pumps to maintain the target flow rate of the fluid pumped to the location, nevertheless this would be readily ascertainable from the disclosure, considering the other equipment and components, such as pumps and additive streams would additionally be incorporated into the method, as well as noting that the pre-mixed proppant .
Claims 3-4, 6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. in view of US 2015/0101806 A1 (Surjaatmadja et al.)
As concerns claim 4, Medvedev et al. discloses the method for pumping the fluid to the location of claim 1, but lacks to expressly disclose the method further comprising: pumping the clean fluid from the one or more clean fluid pumps to the location via a manifold; pumping the concentrated proppant stimulated fluid from the one or more concentrated proppant stimulated fluid pumps to the location via the manifold; and 35wherein the fluid is pumped to the location via the manifold; neveretheless Surjaatmadja et al. discloses a method for pumping a fluid to a location wherein the method further comprising: pumping the clean fluid from the one or more clean fluid pumps to the location via a manifold; pumping the concentrated proppant stimulated fluid from the one or more concentrated proppant stimulated fluid pumps to the location via the manifold (see, 0030, fluid sources may be integral with one or more manifold trailers). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include a manifold into the method, as manifolds are commonly used for transmission of fracturing fluids into the well, and would be predictably obvious for use with the fracturing system. 
As concerns claim 6, Surjaatmadja et al. discloses the method for pumping the fluid to the location of claim 1, further comprising forming a proppant pillar from the fluid pumped to the location (0019).
As concerns claim 8, Medvedev et al. discloses a pumping system comprising: one or more clean fluid pumps, wherein the one or more clean fluid pumps pump a clean fluid at a first rate and a first see figure 5, showing clean fluid 1 and proppant-laden fluid 2, using separate pumps 3, the proppant fluid is pulsed in alternating or varying concentrations, see 0051, also see 0048, the pump discharge and the discharge rates are alternated, thus the rates and phases would be implicitly different), wherein the concentrated proppant stimulation fluid comprises a predetermined concentration of proppant; and an information handling system (not specifically disclosed, but would be an obvious component of a fully-automated control process, see at least 0042) to the one or more clean fluid pumps and the one 20or more concentrated proppant stimulation fluid pumps, wherein the information handling comprises a processor and a non-transitory memory coupled to the processor, the memory containing one or more instructions that, when executed by the processor , cause the processor to: maintain a total rate of fluid pumped to the location by controlling the first rate of the one or more clean fluid pumps and the second rate of the one or more concentrated proppant 25stimulation fluid pumps, wherein the fluid comprises the clean fluid and the concentrated proppant stimulation fluid pumped to the location (Id.); and control pumping of the concentrated proppant stimulation fluid to the location such that the concentration of the proppant in the concentrated proppant stimulation fluid pumped to the location simulates a square-wave (the square-waves (ideal concentration) is shown in figure 1 at “A”, also see 0045).
As concerns claim 10, Medvedev et al. discloses the pumping system of claim 8, but lacks to expressly disclose the system further comprising one or more additional clean fluid pumps, wherein the one or more additional clean fluid pumps pump a clean fluid to the location to maintain a predetermined rate of the fluid pumped to the location; nevertheless this would be readily ascertainable from the disclosure, considering the other equipment and components, such as pumps and additive streams would additionally be incorporated into the method, as well as noting that the pre-
As concerns claim 11, Surjaatmadja et al. discloses the pumping system of claim 8, further comprising a manifold coupled between the one 10or more clean fluid pumps and the location and the one or more concentrated proppant stimulation fluid pumps and the location, wherein the fluid is pumped to the location via the manifold (0030).
As concerns claim 12, Medvedev et al. discloses the pumping system of claim 8, wherein the location comprises a wellbore 4.
As concerns claim 13, Medvedev et al. discloses the pumping system of claim 8, wherein the one or more instructions that, when executed, by the processor further cause the processor to: maintain the first rate of pumping the clean fluid and the second rate of pumping the concentrated proppant stimulation fluid to match in sinusoidal frequency; and 20maintain the first phasing at a different phasing from the second phasing (figure 1).
Allowable Subject Matter
Claims 2 and 9 are objected to as depending from a rejected base claim, but contain allowable subject matter, and claims 14-20 are considered allowable, as the prior art does not disclose at least associating the pumps with first and second orders of a decomposition of a predetermined Fourier transform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679